Citation Nr: 9914940	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-22 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation greater than 20 percent for 
right foot ankylosis, status post triple arthrodesis for 
post-traumatic equinus deformity. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which confirmed and continued a 20 
percent disability rating for right foot ankylosis, status 
post triple arthrodesis for post traumatic equinus deformity.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible by the RO.

2.  The veteran's right foot disability is manifested by 
ankylosis of the subastragalar or tarsal joint in a poor 
weight-bearing position, and ankle and foot pain, 
characterized as a moderately severe foot injury.  There is 
no showing of ankylosis of the right ankle.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5284 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records indicate that during basic training 
the veteran stepped into a hole while marching down a road 
carrying a 50-pound sack.  The veteran felt a "pop" in the 
right foot and could not move it.  Initially, she had slight 
swelling and discoloration.  Then, the veteran began to have 
continual pain and difficulty with varus angulation of the 
heel and inversion of the foot.  X-ray reports were negative 
for fracture.  A bone scan showed stress fractures of the 
right tibia.  In March 1993, she underwent an operation; she 
was pinned with one percutaneous K-wire.

A March 1994 VA hospital report indicates that the veteran 
underwent a plantar fascia and posterior tibial tendon 
release, calcaneocuboid, talonavicular, and talocalcaneal 
fusion (subtalar), triple arthrodesis of the right foot.  The 
pre- and post-operative diagnoses were equinovarus post-
traumatic deformity of the right foot.  Reflex sympathetic 
dystrophy was also noted.  A screw was placed from distal to 
proximal through the cuboid to the calcaneus.

In a March 1994 rating decision, the RO granted service 
connection for post traumatic equinus deformity of the right 
foot, ankylosed in 20 degrees of plantar flexion, assigning a 
20 percent disability rating.
 
A June 1995 VA hospital report shows that the veteran was 
admitted for removal of a painful screw on the medial 
forefoot.  The report noted a well-healed surgical scar in 
the medial aspect of the right foot.  The veteran's right 
foot was neurovascularly intact.

In a March 1996 rating decision, the RO assigned a 100 
percent evaluation for three months based on surgical 
treatment necessitating convalescence, effective March 1994.

A September 1996 VA radiologic report, pertinent to the 
ankle, indicates a finding of postoperative changes with 
arthrodesis of the tibionavicular and calcaneal cuboidal 
joints.  The joint space at the tibiotalar joint was well-
maintained and no other soft tissue or bony abnormality was 
noted.

A December 1996 bone scan report shows that the veteran 
complained of right anterior ankle pain.  The impression was 
abnormal bony uptake in the right midtarsal bones underlying 
the area of the arthrodesis.

A February 1997 computer tomography scan of the right lower 
extremity showed an impression of status post triple 
arthrodesis with no evidence of fracture or other osseous 
complication.

A November 1997 VA podiatry examination report shows that the 
veteran had a full fluid range of right ankle motion and the 
right ankle was stable.  The veteran was tender to 
examination in the central portion of the range of motion and 
did not have crepitus.  The assessments were arthritic 
process in the right ankle, likely associated with 
cartilaginous defect, and neurotmesis of the right sural 
nerve without ongoing residual problems related to this 
sensory nerve impairment.  Also noted was residual varus 
right heel, either enhanced postoperatively after a triple 
arthrodesis, or possibly due to the veteran having a 
significant baseline calcaneal varus.  

A March 1998 VA outpatient record shows an assessment of 
chronic right ankle pain. 

A VA outpatient record dated in April 1998 shows that the 
veteran complained of chronic right ankle pain.  On physical 
examination, dorsiflexion was to 10 degrees and plantar 
flexion was to 45 degrees.  The assessment was a painful 
right ankle at extremes of motion.  Given the veteran's 
history of problems with surgery, reflex sympathetic 
dystrophy, the type of symptomatology, and good range of 
ankle motion, the examiner did not recommend fusion.  After 
discussing the veteran's case with another physician, the 
examiner strongly suggested using a conservative measure, 
such as an orthotic.  With a durable upright ankle fixation 
orthotic, dorsiflexion was to 5 degrees and plantar flexion 
was to 25 degrees.

An April 1998 VA request for a double upright ankle fixation 
orthotic shows that with this appliance, the veteran had a 
limited range of motion.  It was noted that the veteran's 
range of ankle motion with the appliance was pain-free 
(dorsiflexion to 5 degrees and plantar flexion to 25 
degrees).

At her May 1998 hearing, the veteran indicated that while on 
active duty, a pin was placed in her foot and a cast was 
placed over it.  She had the pin removed because it dug into 
the top of her foot causing a lot of pain.  She stated that 
her foot was still inverted after the pin removal.  She 
stated that any up and down movement of her foot aggravates 
her ankle.  The veteran indicated that she wears a brace to 
prevent any ankle movement.  She reported that she had had 
reflex sympathetic dystrophy, discoloration, and sensitivity 
in her leg.  After discussing ankle fusion with her 
physicians, the veteran decided against it.  She reported 
that she would wear a brace for the rest of her life.  The 
veteran indicated that she had not been able to work full 
time because her disability restricted her from performing 
her duties.  Her foot and ankle pain also interfered with 
full time employment.


Pertinent Criteria

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claim.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The RO in March 1994 granted service connection, 
assigning a 20 percent disability rating.  Subsequent rating 
decisions have continued and confirmed this rating.  
Therefore, the Board will consider all evidence of record.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1998).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(1998).  The provisions of 38 C.F.R. § 4.45 and 4.59 (1998) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the Ratings Schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.45.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. 38 C.F.R. § 4.7 (1998).


Analysis

The veteran is service connected for right foot ankylosis, 
status post triple arthrodesis for post-traumatic equinus 
deformity, currently rated as 20 percent disabling under 
Diagnostic Code 5299-5272.  Under Diagnostic Code 5272, 
ankylosis of the subastragalar or tarsal joint in a poor 
weight-bearing position warrants a 20 percent evaluation and 
a 10 percent evaluation for ankylosis of the subastragalar or 
tarsal joint in a good weight-bearing position.  The Board 
notes that the veteran's currently assigned 20 percent 
evaluation is the maximum available under Diagnostic Code 
5272. 

The Board notes that there is no evidence of ankylosis of the 
ankle, malunion of oscalcis or astragalus or astragalectomy.  
38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5273, 5274 (1998).  
The most recent VA outpatient record notes a "good" range 
of ankle motion and the most recent VA podiatric examination 
report notes a stable right ankle and a full fluid range of 
right ankle motion.  Therefore, ankylosis of the right ankle 
is not shown.

The Board has also considered Diagnostic Code 5271, which 
provides a 20 percent rating for marked ankle limitation of 
motion and a 10 percent rating for moderate ankle limitation 
of motion.  The Board notes that application of this Code 
does not warrant a rating higher than 20 percent.  

The Board has also considered Diagnostic Codes pertinent to 
the foot.  There is no evidence of bilateral flatfoot, 
unilateral claw foot, malunion of or nonunion of tarsal or 
metatarsal bones to warrant consideration of 38 C.F.R. §  
4.71a, Diagnostic Codes 5276, 5278, 5283 (1998).  

Diagnostic Code 5284 provides a 30 percent rating for severe 
foot injuries and a 20 percent rating for moderately severe 
foot injuries.  38 C.F.R. § 4.71a (1998).  In the instant 
case, with the exception of one physician's recommendation, 
evidence consistently and strongly suggests the use of an 
orthotic device as opposed to ankle fusion surgery.  Evidence 
demonstrates that with the orthotic, the veteran's range of 
motion has been described as "good" and only painful at 
extremes of motion.  Other evidence shows that the veteran's 
range of motion was pain-free with the use of the orthotic.  
As such, the Board finds that the veteran's right foot 
disability more nearly approximates a moderately severe foot 
injury, rather than a severe foot injury.

At her most recent VA examination, there was an assessment of 
an arthritic process in the right ankle.  The Board notes 
that VA regulations specifically provide that disabilities, 
including those arising from a single disease entity, are to 
be rated separately 38 C.F.R. § 4.25 (1998).  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The United States Court 
of Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has however, interpreted 38 U.S.C.A. § 1155 as 
implicitly containing the concept that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14 
(1998).  See Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In the instant case, the veteran's right foot disability is 
manifested by limitation of right ankle motion with right 
ankle and foot pain on motion.  As noted above, the veteran 
is currently assigned a 20 percent evaluation under 
Diagnostic Code 5271 and this evaluation is based upon such 
symptomatology.  Thus, assignment of an additional disability 
evaluation based on arthritis would be in violation of the 
rule against pyramiding.  

Furthermore, with respect to the veteran's complaints of 
right foot swelling and discoloration, as well as ankle and 
foot pain, the Board notes that the Court has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under §§ 4.40 and 
4.45.  See Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  Moreover, with 
respect to the swelling and discoloration, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  In 
any event, as discussed above, 20 percent is the maximum 
rating based upon limitation of motion, and there is no basis 
for a rating in excess of the maximum schedular rating, under 
the provision for 38 C.F.R. §§ 4.40, 4.45.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board notes that the medical evidence does not show 
significant nerve impairment of the right foot.  38 C.F.R. 
§ 4.71a (1998).  Moreover, the medical evidence shows that 
the veteran's scar in the medial aspect of her right foot was 
well-healed.  38 C.F.R. § 4.118 (1998).  Accordingly, the 
Board finds no provision upon which to assign a rating higher 
than 20 percent.

Additionally, the Board finds that the RO's decision not to 
refer the claim to the Chief Benefits Director for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998) is warranted.  
In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder. 38 C.F.R. § 
3.321(b) (1998).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's right foot disability.  
There is no persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating. 

At her hearing, the veteran indicated that her right foot 
disability has affected her ability to work.  She stated that 
she did not currently have a job.  However, the Board notes 
that the percentage ratings under the Schedule are 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  38 C.F.R. § 4.1 (1998) 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
her right foot disability results in unusual disability or 
impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  She reported that she had been approved for the 
rehabilitation program through Chapter 31.  Although she 
reported that she was unable to work, the veteran has been 
taking advantage of the schooling offered, despite the 
disruptions caused by her disability.  Moreover, she has not 
required frequent hospitalizations.  Accordingly, the RO's 
decision not to refer the claim to the Chief Benefits 
Director, pursuant to 38 C.F.R. § 3.321(b)(1) is supported in 
this case.




ORDER

Entitlement to an evaluation greater than 20 percent for 
right foot ankylosis, status post triple arthrodesis for 
post-traumatic equinus deformity is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

